Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.         Claims 1-20 are allowed.  

REASONS FOR ALLOWANCE
3.         The following is a statement of reasons for the indication of allowable subject matter:
    The prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “provide a graphical user interface (“GUI”) to a user that enables the user to graphically model mappings from a source data model to a target data model, the GUI presenting a graphical representation of the mappings to the user” and “generate pipeline code for transferring data from the source data model to the target data model based on the directives using predefined patterns” as recited in independent claim 1 and similarly recited in independent claims 7 and 14.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Krishnan et al. (Patent No. 9,552,400) teaches defining and mapping application interface semantics; and 
b.  Lankinen et al. (Patent No. 7,853,553) teaches an engine for converting data from a source format to a destination format using user defined mappings.
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        January 28, 2022